Name: Commission Regulation (EU) No 592/2014 of 3 June 2014 amending Regulation (EU) No 142/2011 as regards the use of animal by-products and derived products as a fuel in combustion plants Text with EEA relevance
 Type: Regulation
 Subject Matter: animal product;  health;  energy policy;  agricultural policy;  industrial structures and policy;  electrical and nuclear industries
 Date Published: nan

 4.6.2014 EN Official Journal of the European Union L 165/33 COMMISSION REGULATION (EU) No 592/2014 of 3 June 2014 amending Regulation (EU) No 142/2011 as regards the use of animal by-products and derived products as a fuel in combustion plants (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (Animal by-products Regulation) (1), and in particular Article 15(1)(d), Article 15(1)(e), the second subparagraph of Article 15(1), point (h) of the first paragraph of Article 27, point (i) of the first paragraph of Article 27, the second subparagraph of Article 27 and the second subparagraph of Article 45(4) thereof, Whereas: (1) Regulation (EC) No 1069/2009 lays down public and animal health rules for animal by-products and derived products, in order to prevent and minimise risks to public and animal health arising from those products. It categorises those products into specific categories which reflect the level of such risks and provides for requirements on their safe use and disposal. (2) Commission Regulation (EU) No 142/2011 (2) lays down implementing rules for Regulation (EC) No 1069/2009, including rules on the use and disposal of manure. (3) Poultry manure is produced as an integral part of on-farm breeding and rearing of poultry which can be used onsite without prior treatment as fuel for combustion, provided relevant environmental and health protection requirements are complied with and the specific use will not cause adverse environmental or human health impacts. (4) Combustion plants using poultry manure as fuel are to take the necessary hygiene measures to prevent spread of possible pathogens. Those measures must also include the handling of waste water originated from storage place of poultry manure. (5) Residues from the combustion of poultry manure, primarily ashes, are a rich source of minerals that may be harvested for the production of mineral fertilisers and the Commission is currently developing Union legislation for such residues. It is therefore appropriate to provide for the possibility to make use of the combustion residues rather than to dispose of them as waste. (6) At this stage, the Commission has only been provided with comprehensive evidence whereby technology has been developed to use poultry manure as fuel for combustion on farms without adverse effects on the environment and or human health. In the case that evidence becomes available to the Commission concluding that the use of manure of other species as fuel for combustion could be carried out by ensuring an equivalent level of health and environmental protection, the relevant provisions of the Regulation (EU) No 142/2011 may be reviewed accordingly. (7) In order to ensure the lawfulness of the further use of poultry manure as a fuel in combustion plants, additional environmental and health protection requirements for this specific use should be laid down in order to prevent adverse environmental or human health impacts. (8) Harmonised requirements addressing, in a holistic way, the control of risks for human and animal health and the environment arising from the use of manure as a fuel in on-farm combustion plants would also facilitate the development of technologies for combustion plants using poultry manure on-farm as a sustainable source of fuel. (9) It is therefore opportune to amend Article 6 of Regulation (EU) No 142/2011 in order to provide additional requirements for the use of animal by-products and derived products as a fuel in combustion plants. (10) Compliance by the operators with certain environmental standards referred to in this Regulation should be verified by or on behalf of the competent authority. (11) The processing standards as described in point F of Section 2 of Chapter IV of Annex IV to Regulation (EU) No 142/2011 for thermal boilers have been approved as alternative method in accordance with Article 20 of Regulation (EC) No 1069/2009. It is possible to apply those standards, with the necessary adaptations, also to the combustion of animal fats as fuel in stationary internal combustion engines. (12) Annex III to Regulation (EU) No 142/2011 should therefore be amended accordingly. (13) For the application of this Regulation it is necessary to introduce requirements for official controls regarding the combustion of animal fats and poultry manure as a fuel. Annex XVI to Regulation (EU) No 142/2011 should therefore be amended accordingly. (14) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 142/2011 is amended as follows: (1) Article 6 is amended as follows: (a) the title of Article 6 is replaced by the following: Article 6 Disposal by incineration, disposal or recovery by co-incineration and use as a fuel for combustion (b) the following paragraphs are added: 6. Operators shall ensure that combustion plants other than those referred to in Section 2 of Chapter IV of Annex IV, under their control in which animal by-products or derived products are used as a fuel, comply with the general conditions and specific requirements set out in Chapters IV and V of Annex III respectively and are approved by the competent authority in accordance with Article 24(1)(d) of Regulation (EC) No 1069/2009. 7. The competent authority shall only approve combustion plants referred to in paragraph 6 for the use of animal by-products and derived products as fuel for combustion, provided that: (a) the combustion plants fall within the scope of Chapter V of Annex III hereto; (b) the combustion plants comply with all the relevant general conditions and specific requirements set out in Chapters IV and V of Annex III hereto; (c) administrative procedures are in place to ensure that the requirements for the approval of the combustion plants are checked annually. 8. For the use of poultry manure as a fuel for combustion as set out in Chapter V of Annex III, the following rules shall apply in addition to those referred to in paragraph 7 of this Article: (a) the application for approval that is submitted by the operator to the competent authority in accordance with Article 24(1)(d) of Regulation (EC) No 1069/2009 must contain evidence certified by the competent authority or by a professional organisation authorised by the competent authorities of the Member State, that the combustion plant in which the poultry manure is used as a fuel fully meets the emission limit values and monitoring requirements set out in point 4 of Section B of Chapter V of Annex III hereto; (b) the procedure for approval provided for in Article 44 of Regulation (EC) No 1069/2009 shall not be completed until at least two consecutive checks, one of them unannounced, have been carried out by the competent authority or by a professional organisation authorised by that authority, during the first six months of the operating of the combustion plant, including the necessary temperature and emission measurements. After the results of those checks showed compliance with the parameters set out in point 4 of Section B of Chapter V of Annex III hereto, full approval can be granted. (2) Annexes III and XVI are amended in accordance with the Annex to this Regulation. Article 2 For a transitional period of two years after the date referred to in the first paragraph of Article 3, Member States may allow the operation of combustion plants using rendered fats or poultry manure as a fuel that have been approved under national legislation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 15 July 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 300, 14.11.2009, p. 1. (2) Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (OJ L 54, 26.2.2011, p. 1). ANNEX Annexes III and XVI to Regulation (EU) No 142/2011 are amended as follows: (1) Annex III is amended as follows: (a) the title of Annex III is replaced by the following: ANNEX III DISPOSAL, RECOVERY AND USE AS A FUEL (b) the following Chapters IV and V are added: CHAPTER IV GENERAL REQUIREMENTS FOR THE USE OF ANIMAL BY-PRODUCTS AND DERIVED PRODUCTS AS A FUEL Section 1 General requirements regarding the combustion of animal by-products and derived products as a fuel 1. Operators of combustion plants referred to in Article 6(6) shall ensure that the following conditions are met in the combustion plants under their control: (a) Animal by-products and derived products intended to be used as a fuel must be utilised for that purpose as soon as possible or safely stored until used. (b) The combustion plants must have in place appropriate measures to ensure that cleaning and disinfection of containers and vehicles are carried out in a designated area of their premises from which the wastewater can be collected and disposed of in accordance with Union legislation, to avoid risks of contamination of the environment. By way of derogation from the requirements set out in the first subparagraph, containers and vehicles used for the transport of rendered fats may be cleaned and disinfected at the plant of loading or at any other plant approved or registered under Regulation (EC) No 1069/2009. (c) The combustion plants must be located on a well-drained hard standing. (d) The combustion plants must have appropriate measures in place for the protection against pests. A documented pest control programme must be used for that purpose. (e) Staff must have access to adequate facilities for personal hygiene such as lavatories, changing rooms and washbasins, if necessary, to prevent risks of contamination of equipment for handling of farmed animals or their feedstuffs. (f) Cleaning and disinfection procedures, must be established and documented for all parts of the combustion plant. Suitable equipment and cleaning agents must be provided for cleaning. (g) Hygiene control must include regular inspections of the environment and equipment. Inspection schedules and results must be documented and retained for a period of at least two years. (h) Where rendered fats are used as a fuel for combustion in stationary internal combustion engines located within approved or registered food or feed processing plants, the processing of food or feed on the same site must take place under strict conditions of separation. 2. Operators of the combustion plants shall take all necessary precautions concerning the reception of animal by-products or derived products to prevent or limit as far as practicable, risks to human or animal health and the environment. 3. Animals must not have access to the combustion plant or to the animal by-products and derived products awaiting combustion or the ash resulting from the combustion. 4. Where the combustion plant is located on a holding keeping animals of food producing species: (a) there must be total physical separation between the combustion equipment and the animals including their feed and bedding; (b) equipment must be dedicated entirely to the operation of the combustion plant and not used elsewhere on the holding unless it had been effectively cleaned and disinfected before such use; (c) personnel working in the combustion plant must change their outer clothing and footwear and take personal hygiene measures before handling animals on this or any other holding or their feed or bedding material. 5. The animal by-products and derived products that are awaiting combustion as a fuel and the combustion residues must be stored in a closed and covered dedicated area, or in covered and leak-proof containers. 6. The combustion of animal by-products or derived products shall be carried out under conditions which prevent cross-contamination of feed for animals. Section 2 Operating conditions of combustion plants 1. Combustion plants must be designed, built, equipped and operated in such a way that even under the most unfavourable conditions the animal by-products and derived products are treated for at least for 2 seconds at a temperature of 850 °C or for at least 0,2 seconds at a temperature of 1 100 °C. 2. The gas resulting from the process is raised in a controlled and homogeneous fashion for 2 seconds to a temperature of 850 °C or for 0,2 seconds to a temperature of 1 100 °C. The temperature must be measured near the inner wall or at another representative point of the combustion chamber, as authorised by the competent authority. 3. Automated techniques shall be used to monitor the parameters and conditions relevant to the combustion process. 4. Temperature measurement results shall be recorded automatically and presented in an appropriate fashion to enable the competent authority to verify compliance with the permitted operating conditions referred to in points 1 and 2 in accordance with procedures to be decided upon by the relevant authority. 5. The operator of a combustion plant shall ensure that the fuel is combusted in such a way that the total organic carbon content of the slags and bottom ashes is less than 3 % or their loss on ignition is less than 5 % of the dry weight of the material. Section 3 Combustion residues 1. Combustion residues shall be minimised in their amount and harmfulness. Such residues must be recovered, or where it is not appropriate, disposed of or used in accordance with relevant Union legislation. 2. The transport and intermediate storage of dry residues, including dust, shall take place in closed containers or in another way which prevents dispersal into the environment. Section 4 Breakdown or abnormal operating conditions 1. The combustion plant shall be equipped with facilities which automatically shut down operations in the case of a breakdown or abnormal operating conditions until normal operations can be resumed. 2. Incompletely combusted animal by-products and derived products must be combusted again or disposed of by means referred to in Articles 12, 13 and 14 of Regulation (EC) No 1069/2009 other than disposal in an authorised landfill. CHAPTER V TYPES OF PLANTS AND FUELS THAT MAY BE USED FOR COMBUSTION AND SPECIFIC REQUIREMENTS FOR PARTICULAR TYPES OF PLANTS A. Stationary internal combustion engines 1. Starting material: For this process, a fat fraction derived from animal by-products of all categories may be used provided it meets the following conditions: (a) unless fish oil or rendered fat is used which has been produced in accordance with Section VIII or XII of Annex III to Regulation (EC) No 853/2004, respectively, the fat fraction derived from animal by-products must first be processed using: (i) in the case of a fat fraction of Category 1 and 2 materials, any of the processing methods 1 to 5 as set out in Chapter III of Annex IV. Where this fat is moved by a closed conveyer system, which may not be by-passed, and provided such a system has been authorised by the competent authority, from the processing plant for immediate direct combustion the permanent marking with glyceroltriheptanoate (GTH) referred to in point 1 of Chapter V of Annex VIII shall not be required; (ii) in the case of a fat fraction of Category 3 material, any of the processing methods 1 to 5 or processing method 7 as set out in Chapter III of Annex IV; (iii) in the case of the materials derived from fish, any of the processing methods 1 to 7 as set out in Chapter III of Annex IV; (b) the fat fraction must be separated from the protein and in the case of fat from ruminant origin which is intended to be combusted in another plant, insoluble impurities in excess of 0,15 % by weight must be removed. 2. Methodology: Combustion of animal fat as a fuel in a stationary internal combustion engine shall be carried out as follows: (a) the fat fractions referred to in points 1(a) and (b) must be combusted: (i) under the conditions laid down in Section 2(1) of Chapter IV; or (ii) using process parameters achieving an equivalent outcome as the conditions under (i) and which are authorised by the competent authority; (b) the combustion of material of animal origin other than animal fat must not be permitted; (c) the animal fat derived from Category 1 or Category 2 combusted in premises approved or registered in accordance with Regulations (EC) No 852/2004, (EC) No 853/2004, 183/2005, or in public places must have been processed with processing method 1 as set out in Chapter III of Annex IV; (d) the combustion of animal fat must be carried out in accordance with Union legislation for the protection of the environment, in particular, with reference to the standards and requirements of that legislation and the requirements regarding best available techniques for the control and monitoring of emissions. 3. Operating conditions: By way of derogation from the requirements set out in the first paragraph of point 2 of Section 2 of Chapter IV, requirements based on other process parameters, which ensure an equivalent environmental outcome may be authorised by the competent authority responsible for environmental issues. B. On-farm combustion plants in which poultry manure is used as a fuel 1. Type of plant: On-farm combustion plant with a total rated thermal input not exceeding 5 MW. 2. Starting material and scope: Exclusively unprocessed poultry manure, as referred to in Article 9(a) of Regulation (EC) No 1069/2009, to be used as a fuel for combustion in accordance with the requirements set out in point 3 to 5. The combustion of other animal by-products or derived products and of manure of other species or generated outside the holding shall not be allowed for use as a fuel in on-farm combustion plants referred to in point 1. 3. Specific requirements for poultry manure used as a fuel for combustion: (a) The manure shall be stored securely in a closed storage area to minimise the need for further handling and to prevent cross contamination with other areas on a holding keeping animals of food producing species. (b) The on-farm combustion plant must be equipped with: (i) an automatic fuel management system to place the fuel directly in the combustion chamber without further handling; (ii) an auxiliary burner which must be used during start-up and shut-down operations to ensure that the temperature requirements set out in Section 2(2) of Chapter IV are met at all times during those operations and as long as unburned material is in the combustion chamber. 4. Emission limit values and monitoring requirements: (a) The emissions of sulphur dioxide, nitrogen oxides (namely the sum of nitrogen monoxide and nitrogen dioxide, expressed as nitrogen dioxide) and particulate matter shall not exceed the following emission limit values, expressed in mg/Nm3 at a temperature of 273,15 K, a pressure of 101,3 kPa and an oxygen content of 11 per cent, after correction for the water vapour content of the waste gases: Pollutant Emission limit value in mg/Nm3 Sulphur dioxide 50 Nitrogen oxides (as NO2) 200 Particulate matter 10 (b) The operator of the on-farm combustion plant shall carry out at least annual measurements of sulphur dioxide, nitrogen oxides and particulate matter. As an alternative to the measurements referred to in the first subparagraph, other procedures, verified and approved by the competent authority, may be used to determine the emissions of sulphur dioxide. Monitoring shall be carried out by or on behalf of the operator in accordance with CEN standards. Where CEN standards are not available, ISO, national or other international standards which ensure the provision of data of an equivalent scientific quality shall apply. (c) All results shall be recorded, processed and presented in such a way as to enable the competent authority to verify compliance with the emission limit values. (d) For on-farm combustion plants applying secondary abatement equipment in order to meet the emission limit values, the effective operation of that equipment shall be monitored continuously and the results thereof recorded. (e) In the event of non-compliance with the emission limit values referred to in point (a) or where an on-farm combustion plant does not meet the requirements of point 1 of Section 2 of Chapter IV, operators shall immediately inform the competent authority and take the measures necessary to ensure that compliance is restored within the shortest possible time. Where compliance cannot be restored, the competent authority shall suspend the operation of the plant and withdraw its approval. 5. Changes of operation and breakdowns: (a) The operator shall notify the competent authority of any planned change of the on-farm combustion plant which would affect its emissions at least one month before the date on which the change takes place. (b) The operator shall take the necessary measures to ensure that the periods of start-up and shut-down of the on-farm combustion plant and of any malfunctions are kept as short as possible. In the case of a malfunction or a breakdown of secondary abatement equipment, the operator shall immediately inform the competent authority.; (2) in Annex XVI, Chapter III, the following Section is added: Section 12 Official controls regarding approved plants for the combustion of animal fat and poultry manure as a fuel The competent authority shall carry out documentary checks in approved plants for combustion of animal fat and poultry manure as a fuel referred to in Chapter V of Annex III in accordance with the procedures referred to in Article 6(7) and (8).